Citation Nr: 0835133	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
lumbar strain.

2.  Entitlement to an evaluation greater than 10 percent for 
scalp scar, right temporal parietal area.

3.  Entitlement to an initial compensable evaluation for 
recurrent chronic cephalgia.

4.  Entitlement to an initial evaluation greater than 10 
percent for left lower extremity radiculopathy.

5.  Entitlement to service connection for arthritis of the 
back.

6.  Entitlement to service connection for bilateral hip 
disability.

7.  Entitlement to service connection for IgA nephropathy and 
glomerulonephritis, claimed as a kidney condition.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that at the time of certification, 
the veteran was represented by a private attorney.  Pursuant 
to regulation, an appellant is granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board and the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit a request for a change in 
representation.  See 38 C.F.R. § 20.1304(a) (2007).  Letter 
dated November 17, 2006 advised the veteran that his case was 
being certified and transferred to the Board.  Within 90 days 
following this notification, the veteran submitted a VA Form 
21-22 appointing the Nebraska Department of Veterans Affairs 
as his representative.  The Board notes that an appropriate 
designation of a new representative will automatically revoke 
any prior designation of representation.  See 38 C.F.R. 
§ 20.607 (2007).  

The Board notes that the veteran's representative has not had 
an opportunity to review the case or provide argument on his 
behalf.  See 38 C.F.R. § 20.600 (2007) (providing that a 
claimant must be accorded full right to representation in all 
stages of an appeal).  Thus, the Board finds that a remand is 
necessary to ensure that the veteran receives the benefit of 
proper representation, and that the representative is 
accorded the opportunity to submit a VA Form 646, Statement 
of Accredited Representative in Appealed Case, or other 
argument in support of the veteran's appeal.

Furthermore, the record reflects that the veteran initially 
claimed service connection for a kidney condition as 
secondary to his service-connected back disability.  Review 
of the December 2005 examination indicates the examiner 
provided an opinion on secondary service connection 
indicating that the etiology can be somewhat difficult to 
fully identify, but it would not be related to service-
connected back disability or back injury.  The examiner 
further stated that it was a nephropathy of immunologic 
complexes.  At the time of the examination, the veteran 
reported isolated episodes of hematuria as early as 1995, 
with subsequent episodes in 2000 and 2003.  His condition was 
diagnosed in 2004.  The veteran entered active duty in April 
1995 and he is competent to testify that he had blood in the 
urine.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  The theory of service 
connection on a direct basis has essentially been raised by 
the evidence of record and the Board finds that additional 
examination and medical opinion is warranted.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board notes that although the veteran was advised of the 
evidence necessary to substantiate a claim for secondary 
service connection for a kidney condition, he has not been 
informed of the evidence necessary to substantiate a claim 
for direct service connection.  Additional notice should be 
provided.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The issues of service connection for back arthritis, kidney 
condition, and bilateral hip disability were most recently 
adjudicated in a Statement of the Case (SOC) dated in 
September 2006.  The claims folder was transferred to the 
Board in November 2006.  In May 2007, the Board received two 
envelopes of service treatment records.  Review of the 
evidence indicates it is largely copies of service treatment 
records already contained in the claims file.  However, it 
does include a January 1999 private evaluation for recurrent 
pains in the lower extremities and a positive antinuclear 
antibody (ANA) test.  Findings related to the hips and back 
are also shown.  On review, this evidence is relevant to the 
service connection issues and must be considered by the RO in 
the first instance.  See 38 C.F.R. §§ 3.156(c), 20.1304 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.	Pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), provide 
the veteran notice of the information 
and evidence necessary to substantiate 
a claim for service connection for a 
kidney disability on a direct basis.  
Also provide the veteran updated VCAA 
notice on his claims for increase, 
which complies with the recent case 
precedent of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.	Schedule the veteran for an appropriate 
examination for his kidney condition.  
The claims file should be provided to 
the examiner for review and the 
examiner should note that it has been 
reviewed.  A detailed history should be 
obtained regarding the onset of 
hematuria and any other applicable 
symptoms.

The examiner is requested to provide a 
medical opinion regarding whether the 
veteran's current kidney condition (IgA 
nephropathy and glomerulonephritis) is 
at least as likely as not related to 
active military service, to include 
reports of hematuria in 1995 and/or any 
in-service positive laboratory 
findings.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues on appeal.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

4.	Prior to re-certification to the Board, 
the veteran's representative should be 
provided an opportunity to submit a VA 
Form 646, Statement of Accredited 
Representative in Appealed Case, or its 
equivalent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




